Citation Nr: 1620411	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-34 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for erectile dysfunction (ED) to include as due to medication taken for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by: Ronald Sykstus, Esq.	


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2011 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2016, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.  

At a June 2006 travel Board hearing (in connection with previously filed unrelated claims), notably, the Veteran stated that he suffers from stress and anxiety related symptoms.  The Veteran asserted that during service he was placed on ready alert for two weeks during the Iran hostage crises, which caused his current psychological symptoms.  

In the Veteran's Statement in Support of Claim for PTSD, received in October 2010, the Veteran alleged the following stressors: (1) his two week period of high alert at the Hunter Airfield in 1979/1980 preparing for action related to the Iran hostage conflict, (2) having an altercation with a fellow service member during a war game exercise, (3) that he was arrested in-service, and (4) his deployment as a NATO security guard patrolling spies.    

At the Veteran's January 2016 videoconference Board hearing, the Veteran stated that he has a current diagnosis of PTSD, and that he was diagnosed with PTSD in-service in 1979.  In explanation of his stressors, the Veteran stated that for two weeks he was placed on standby alert for deployment during the Iran hostage crisis.  The Veteran stated that for two weeks he lived on a C-130 airplane, which caused problems with eating, going to the bathroom, and also resulted in tension with fellow service members.  The Veteran stated that he was on standby alert at Hunter Airfield Base, as part of the 175th Airborne Rangers, the 1st and 35th Field Artillery Unit of the 24th Infantry Division.

The Veteran's medical history shows multiple psychological disorders diagnosed since service.  Records from March 1999 suggest that the Veteran suffered from minimal to moderate depression.  VAMC records from April 2003 show that the Veteran took Trazodone as needed for his nerves and anxiety.  In August 2004 the Veteran was assessed with mild depression.  VAMC records from June 2005 show that the Veteran was given an impression of chronic anxiety, and screened positive on a PTSD screen.  The Board notes that the Veteran has received treatment for his psychological conditions throughout the appeal period.  The Board also observes that the evidence submitted with the Veteran's Social Security Administration records, shows that the Veteran was diagnosed with major depressive disorder, severe with psychotic features, and a personality disorder not otherwise specified in October 2004.    

Specific to the Veteran's diagnosis of a personality disorder, the law also provides that personality disorders, are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993).

Thus, the evidence of record suggests that the Veteran suffers from an acquired psychiatric disorder, which may be related to the Veteran's claimed stressful events in-service; however, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2)  (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide his claim.  This remand will allow service connection for any and all current psychiatric disabilities to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Regarding the claim of service connection for erectile dysfunction, the Veteran believes that his erectile dysfunction is a direct result of his medication taken for his psychological disabilities.  All potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370   (Fed. Cir. 2004).  The Veteran should be provided a medical examination to obtain a medical opinion as to whether or not the Veteran's acquired psychological disorder or medication taken for the disorder, caused or aggravated the condition.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006); See also Allen v. Brown, 8 Vet. App. 374 (1995). 

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Veteran supplied additional information regarding his stressor of being on standby-by alert during the Iran hostage crisis, additional effort at corroboration of the stressor should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Based on the Veteran's assertion that he was stationed at Hunter Airfield Base in 1979/1980 on standby alert for deployment during the Iran hostage crisis, as part of the 175th Airborne Rangers, 1st and 35th Field Artillery Unit of the 24th Infantry Division, attempt to verify the in-service stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  Any information obtained should be associated with the claims file.  

3.  Schedule a VA evaluation to determine the etiology of the Veteran's psychiatric disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

a) In regard to any personality disorder diagnosed during the Veteran's lifetime, is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran suffered from additional disability due to aggravation of a personality disorder during military service because of a superimposed disease or injury?

In so opining, the examiner is asked to comment on the Veteran's psychiatric history.

b) In regard to any psychiatric disorder other than personality disorder diagnosed during the Veteran's lifetime, including major depressive disorder, and anxiety, is it at least as likely as not (i.e., probability of 50 percent or more) that such disorder is etiologically related to the Veteran's service?

In so opining, the examiner is asked to comment on the Veteran's psychiatric history.

c) If the Veteran is diagnosed with PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to his claimed stressor of: (1) being on stand-by alert prior during the Iran hostage crisis, (2) being in a physical altercation during a war game exercise, and/or (3) any other claimed stressor event.  The examiner should assume that for the purposes of the examination the stressors are verified.  The examiner is asked to address whether the stressors are sufficient to have caused PTSD and whether it did cause the Veteran's PTSD. 

In so opining, the examiner is asked to comment on the Veteran's psychiatric history.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has erectile dysfunction?  

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction is caused by OR aggravated by an acquired psychiatric disorder, to include any medication taken for the disorder. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Thereafter, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




